Citation Nr: 1229154	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-41 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1970 to March 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing has been associated with the claims folder.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently suffers from hypertension.

2.  The medical and lay evidence show that the Veteran's condition was noted at his separation from service, that there is a post-service continuity of symptomatology of his high blood pressure and hypertension, and that there is a nexus between his current disability and that post-service continuity of symptomatology.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for hypertension, the only claim being decided herein.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, certain disabilities are presumed to be service connected if evidence of the disease manifests itself to a compensable degree within one year of the end of the Veteran's service; hypertension is one of the chronic conditions subject to this presumption. 38 C.F.R. §§ 3.307, 3.309(a).

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Again, the Veteran seeks service connection for hypertension.  For the reasons that follow, the Board finds that his claim should be granted.  

First, the Board notes that the Veteran currently suffers from hypertension, as shown by both VA and private treatment records.  VA records from November 2008, July 2009, March 2010, and May 2011 all reflect that the Veteran is diagnosed as suffering from hypertension.  In May 2011, for instance, a VA record noted that the Veteran had a blood pressure reading of 139/91.  The Veteran's private treatment records similarly show that he is diagnosed as suffering from hypertension.  A June 2005 record from Martin Hoffman, D.O., stated that the Veteran had a history of hypertension.  A July 2006 record from Orthopedic Associates of Hartford diagnosed the Veteran as suffering from hypertension.  

On a direct basis, the Board notes that there is no evidence that the Veteran suffered from hypertension during his active service or for one year thereafter, nor is there evidence relating his current condition to his active service.  In reviewing the Veteran's service treatment records, there is no indication that the Veteran complained of or was treated for high blood pressure or hypertension.  The Veteran's March 1972 separation examination did record an elevated blood pressure reading of 130/86, a fact that the Veteran has reiterated in letters and testimony.  He was not, however, diagnosed as suffering from high blood pressure or hypertension at that time.  Further, neither the Veteran's VA nor his private treatment providers have stated that the Veteran's current hypertension is related to his active service.  

The Board, however, finds that the Veteran is entitled to service connection for hypertension on a continuity of symptomatology basis.  Again, the second and third elements of service connection may be satisfied by showing "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. at 307. 

With regard to the first element, the Board notes that the blood pressure reading at the Veteran's separation falls just below the threshold to be considered hypertension by VA.  Pursuant to VA regulation, "the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

In this case, the Veteran's reading at separation falls just below this threshold.  However, he has stated in both letters and testimony that those examining him at separation informed him that he had high blood pressure.  He has also stated that he was barred from entering the Massachusetts National Guard in 1973 because he was found to be suffering from high blood pressure at a preinduction physical.  The Veteran is competent to relate these contemporaneous diagnoses, and the Board finds his statements to be credible.  Therefore, the Board finds that the Veteran satisfies the first element of the continuity of symptomatology framework.  

Next, the Board must find evidence of post-service continuity of the same symptomatology.  In this case, there is both medical and lay evidence of the Veteran's suffering from high blood pressure.  The Veteran has submitted records from Bruce Sobin, MD, a doctor who treated the Veteran for his high blood pressure.  These records, from April 1987 to December 2006, show continuous treatment for and diagnoses of hypertension.  In April 1987, for instance, Dr. Sobin recorded the Veteran's blood pressure as being 140/98 and 138/98, levels above the VA threshold for hypertension.  Other records from Dr. Sobin contain similar findings, including July 1987 (160/94), July 2003 (144/90), September 2003 (156/96), April 2005 (160/92), and December 2005 (144/92).  

In both letters to VA and in his November 2011 Travel Board hearing, the Veteran has stated that he was diagnosed as suffering from high blood pressure and hypertension shortly after service, and that he has been continually treated for this condition.  In two May 2011 letters, the Veteran's daughters wrote that they have remembered their father taking blood pressure medication their entire lives.  

As above, the Board finds the statements from the Veteran and his daughters to be competent and credible.  These statements, read in concert with the records from Dr. Sobin, show a post-service continuity of symptomatology.  

The final element required for granting service connection on a continuity of symptomatology is medical or lay evidence of a nexus between the present disability and the post-service symptomatology.  Here again, the Board finds that the Veteran's competent and credible testimony is sufficient.  The Veteran has described receiving near continuous treatment for high blood pressure since shortly after his separation from active service, and his statements are corroborated by the medical evidence of record.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that his statements alone serve as the requisite evidence of a nexus between his current condition and his post-service continuity of symptomatology.  

In summary, the Board finds that the Veteran currently suffers from hypertension, and that there is evidence of a post-service continuity of symptomatology for high blood pressure and hypertension.  Accordingly, the criteria for service connection for hypertension have been met.  




ORDER

Service connection for hypertension is granted.  


REMAND

The Veteran also seeks service connection for tinnitus.  For the reasons that follow, his claim must be remanded for further development.  

The Veteran is currently diagnosed as having tinnitus in his left ear.  A March 2008 record from Lake Ear, Nose, Throat and Facial Plastic Surgery noted that the Veteran suffered from left ear tinnitus.  The examiner wrote that the tinnitus may be related to an asymmetry in sensorineural hearing loss, possibly from a variant of Meniere's disease, but could also be related to Eustachian tube dysfunction.  

The Veteran's service treatment records, while not showing that he suffered from tinnitus, do show that he received treatment for various ear problems during his active service.  Throughout 1971 and 1972, the Veteran complained of ear problems.  In June 1971, the Veteran complained of a sudden painless loss of hearing in his right ear.  In September 1971, the Veteran again complained of a painless loss of hearing in his right ear.  He was diagnosed as suffering from a cerumen block in his right tympanic canal as well as otitis media.  The Veteran had repeated treatment for his ear conditions from September 1971 to January 1972.  

Further, in both letters to the RO and in his November 2011 Travel Board hearing, the Veteran has stated that he believes his tinnitus to be related to his in-service noise exposure.  In a December 2007 letter, for instance, the Veteran stated that he was exposed to noise from both tanks and guns without hearing protection.  In a June 2008 letter, the Veteran stated that the ringing in his ear was caused by his in-service noise exposure.  He mentioned being exposed to tank fire, small arms fire, and helicopters.  He stated that he was not offered hearing protection.  He reiterated these contentions during his November 2011 Travel Board hearing.  

No opinion has been offered, however, as to whether the Veteran's current tinnitus is related to his active service.  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the Board finds that the Veteran's service treatment records showing in-service treatment for ear problems and his contention that his tinnitus is related to his in-service noise exposure indicate a possible nexus between his current condition and his active service.  The Veteran should thus be afforded a VA examination to determine whether such a link exists.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's treatment records dated from May 2011 and thereafter should be obtained and associated with his claims folder.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of his tinnitus.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be accomplished.

After examining the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran's tinnitus is causally related to his active service, including his in-service ear problems and his reports of in-service noise exposure.  

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a Supplemental Statement of the Case (SSOC).  The Veteran and his representative should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


